                         UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                 5:17-CR-363-1FL


UNITED STATES OF AMERICA                         )
                                                 )
          vs.                                    )         NOTICE OF APPEAL
                                                 )
RICO ANTONIO GREEN,                              )
      Defendant.                                 )



       NOW COMES the Defendant, RICO ANTONIO GREEN, by and through the

undersigned attorney of record and respectfully give his Notice of Appeal to the United States

Court of Appeals for the Fourth Circuit from the final judgment entered in this action.

       This 14th day of November, 2018.


                                                 _/s/ Lewis A. Thompson, III____________
                                                 Lewis A. Thompson, III
                                                 Banzet, Thompson, Styers & May, PLLC
                                                 P. O. Box 535
                                                 Warrenton, NC 27589
                                                 Telephone: (252) 257-3166
                                                 Facsimile: (252) 257-2053
                                                 Email: al.thompson@banzetlaw.com
                                                 North Carolina Bar No. 8058




           Case 5:17-cr-00363-FL Document 46 Filed 11/14/18 Page 1 of 2
                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing Notice of Appeal was served on the following
person(s) by Electronic Filing – US Federal District Court for Eastern District of North Carolina:

                                 United States Attorney’s Office
                                     310 New Bern Avenue
                                            Suite 800
                                      Raleigh, NC 27601

       This 14th day of November, 2018.



                                                _/s/ Lewis A. Thompson, III____________
                                                Lewis A. Thompson, III
                                                Banzet, Thompson, Styers & May, PLLC
                                                P. O. Box 535
                                                Warrenton, NC 27589
                                                Telephone: (252) 257-3166
                                                Facsimile: (252) 257-2053
                                                Email: al.thompson@banzetlaw.com
                                                North Carolina Bar No. 8058




           Case 5:17-cr-00363-FL Document 46 Filed 11/14/18 Page 2 of 2
